 Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.1 Filed 09/21/21 Page 1 of 35




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TYRONE ANDERSON                 )      No.
                                       )
             Plaintiff,                )     HON.
                                       )
      v.                               )
                                       )
STATE OF MICHIGAN                      )
THIRD CIRCUIT COURT                    )
                                       )
             Defendant.                )


                PETITION FOR WRIT OF HABEAS CORPUS
                     PURSUANT TO 28 U.S.C. § 2254



      Petitioner, TYRONE ANDERSON, through undersigned counsel, pursuant to

all rights available under the Constitution, laws, or treaties of the United States,

respectfully petitions this Court for a Writ of Habeas Corpus declaring

unconstitutional his continued pre-trial incarceration without bond.
  Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.2 Filed 09/21/21 Page 2 of 35




                                               Table of Contents
Table of Contents ...................................................................................................... ii
INDEX OF AUTHORITIES.................................................................................... iii
INDEX OF EXHIBITS .......................................................................................... iv
PARTIES....................................................................................................................v
JURISDICTION AND VENUE .............................................................................. vi
PROCEDURAL HISTORY.................................................................................... vii
STATEMENT REGARDING PROCEDURAL DEFENSES ..................................x
STATEMENT OF FACTS ...................................................................................... xi
CLAIMS FOR RELIEF ..........................................................................................1
I. INTRODUCTION ...............................................................................................1
  a. Defendant’s Right to Counsel Under the Michigan Constitution and the
  United States Constitution Were Violated When Proceedings Were Remanded to
  the Grandy Jury Post Indictment. ...........................................................................3
  b. Defendant’s Due Process Rights Were Violated When the Trial Court
  Ignored the Maxims of Statutory Construction and Remanded the Case to the
  Grand Juror in Clear Violation of Michigan Law ..................................................5
II. THE PRESENT CASE QUALIFIES AS A SPECIAL CIRCUMSTANCE
UNDER THE PURVIEW OF 28 U.S.C. § 2254 SINCE THE DEFENDANT’S
SIXTH AMENDMENT RIGHTS WERE VIOLATED............................................8
III. THE PRESENT CASE QUALIFIES AS A SPECIAL CIRCUMSTANCE
UNDER THE PURVIEW OF 28 U.S.C. § 2254 SINCE THE DEFENDANT’S
DUE PROCESS RIGHTS WERE VIOLATED. .....................................................13
IV.     CONCLUSION AND RELIEF SOUGHT .....................................................18




                                                             ii
  Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.3 Filed 09/21/21 Page 3 of 35




                                       INDEX OF AUTHORITIES
Cases

Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484 (1973) ................9
Chambers v. Florida, 309 U.S. 227, 236-237 (1940) ................................................3
Gully v. Kunzman, 592 F.2d 283 (6th Cir. 1979).......................................................9
Hurtado v California, 110 U.S. 516 (1948) ...............................................................1
In re Oliver, 68 S. Ct. 499, 506 (1948) ......................................................................3
In re Palm, 255 Mich. 632, (1931) ......................................................................4, 11
McNeil v. Wisconsin, 501 U.S. 171, 174–177 (1991)..............................................xv
People v Green, 322 Mich App 676, 684 (2019).................................................5, 11
People v. Borchard–Ruhland , 460 Mich. 278, 284, (1999) .....................................6
People v. Boscaglia , 419 Mich. 556, 563 (1984) .....................................................6
People v. Buie (On Remand), 298 Mich.App. 50, 61, 825 N.W.2d 361 (2012) .5, 11
People v. Farquharson, 274 Mich. App. 268, 273 (2007) ..................................4, 11
People v. Glass, 464 Mich. 266, 278-279 (2001) ....................................................11
People v. Glass, 464 Mich. 266, 278-79 (2001) ........................................................4
People v. Hickman, 470 Mich. 602, 607 (2004) ..................................................4, 11
People v. Lowe , 484 Mich. 718, 721–722, (2009) ..............................................6, 16
People v. Morris, 228 Mich. App. 380, 385 (1998) ............................................4, 11
People v. Smielewski, 214 Mich. App. 55, 60–61 (1995) ........................................xv
Prince v. Georgia, 398 U.S. 323, 331 (1970) ............................................................9
Statutes

28 U.S.C. § 2241(d) ................................................................................................. vi
28 U.S.C. § 2254(b)(1)(B) .....................................................................................8, 9
28 U.S.C. §§ 1331 .................................................................................................... vi
MCL 767.3 .................................................................................................................7
Mich Const Art. 1, § 20 .............................................................................................4




                                                            iii
 Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.4 Filed 09/21/21 Page 4 of 35




                            INDEX OF EXHIBITS

Exhibit A- September 4, 2020, Order

Exhibit B- Notice of Receipt and Order, July 13, 2020

Exhibit C- Michigan Court of Appeals Order Denying Defendant’s Interlocutory
Appeal

Exhibit D- Michigan Supreme Court Order denying Defendant’s Application for
Leave to Appeal

Exhibit E- MCL 767.3




                                        iv
 Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.5 Filed 09/21/21 Page 5 of 35




                                    PARTIES


      Petitioner Tyrone Anderson is a pre-trial detainee in the Wayne County Jail,

City of Detroit, County of Wayne, State of Michigan, currently awaiting trial in the

Third Circuit Court for the County of Wayne.

      Respondent is Third Circuit Court for the County of Wayne, State of

Michigan, located in the Eastern District of Michigan, Southern Division.




                                         v
 Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.6 Filed 09/21/21 Page 6 of 35




                         JURISDICTION AND VENUE
      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 2241(a), and

2254(a). Venue is proper in the United States District Court for the Eastern District

of Michigan under 28 U.S.C. § 2241(d) because it is the court for the district within

which Mr. Anderson is currently being detained.




                                         vi
 Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.7 Filed 09/21/21 Page 7 of 35




                           PROCEDURAL HISTORY
      Tyrone Anderson was alleged to have committed the crimes of: two counts of

Assault With Intent to Murder, contrary to MCL 750.83; two counts of Assault With

Intent to Do Great Bodily Harm Less Than Murder, contrary to MCL 750.84; two

counts of Weapons Felony Firearm, contrary to MCL 750.227b(A); and, Weapons

– Carrying Concealed, contrary to MCL 750.227.

      On April 17, 2020, a Motion to Dismiss was filed in the trial Court. At issue

was identification of Defendant by the one-man grand jury, and incorrect photo

identification of Defendant.

      On June 5, 2020, a motion hearing was held, the honorable Mark T. Slavens,

presiding. The Motion, which argued in sum, that due to a clear lack of evidence

and incorrect photo identification, this case must be dismissed. Following the

Motion Hearing, the case was then remanded back to the Grand Juror in violation of

Michigan Statute, MCL 767.3, for correction of error in probable cause finding.

      On June 30, 2020, the Grand Juror reconvened and found the following: “A

review of the record shows that the Grand Jury did mis-state the evidence about

Anderson.” (April 4, 2019 transcript; page 25, lines 9-12).

      On August 3, 2020, Defendant filed his Second Motion to Dismiss. The

Motion argued that the Grand Juror’s decision to convene on June 30, 2020, without

notice to defense counsel or defense counsel present is a clear violation of the Sixth


                                         vii
    Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.8 Filed 09/21/21 Page 8 of 35




Amendment Right to Counsel, as the right to counsel had attached once the

indictment had been filed and Defendant had been arraigned.

           On September 4, 2020, a second motion hearing was held, the honorable Mark

T. Slavens presiding. At the conclusion of the Motion Hearing, the honorable Mark

T. Slavens denied Defendant’s Motion stating:

                   However, after reviewing the file with
                   regard to this matter I don’t feel Judge
                   Jackson has violated anybody’s rights.
                   This was sent back to him to have him
                   review, and I don’t believe that there
                   was any need for counsel to be, defense
                   counsel to be present for that review,
                   for the defendant to be reviewed.1

           On September 22, 2020, Defendant-Appellant filed an Interlocutory

Application for Leave to Appeal in the Court of Appeals (CoA Docket No. 354885),

arguing, again in sum, that Defendant’s Sixth Amendment Right to Counsel had

been violated as once he had been arraigned, the right to counsel had attached, and

that at any pertinent proceeding his Sixth Amendment Right would be implicated.

           On October 23, 2020, the Court of Appeals issued its ruling denying

Defendant-Appellant’s Interlocutory Application for Leave to Appeal for “failure to

persuade the Court of the need for immediate appellate review.” See Exhibit C.




1
    Motion Hearing, September 4, 2020, pg 17, lines 7-19

                                                           viii
 Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.9 Filed 09/21/21 Page 9 of 35




      On December 17, 2020, Defendant-Appellant filed an Application for Leave

to Appeal in the Michigan Supreme Court, (Supreme Court Case No. 162382),

arguing that Defendant’s Sixth Amendment Right to Counsel was violated and that

the Trial Court’s sua sponte “remand” to the one-man grand jury was outside the

bounds of statutory construction.

      On June 1, 2021, the Michigan Supreme Court issued its ruling denying

Defendant-Appellant’s Application for Leave to Appeal because it was “not

persuaded that the question presented should be reviewed by [the] Court.” See

Exhibit D.

      Defendant now files the instant Petition for a Writ of Habeas Corpus under 28

U.S.C § 2254.




                                        ix
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.10 Filed 09/21/21 Page 10 of 35




          STATEMENT REGARDING PROCEDURAL DEFENSES
      Federal habeas petitioners are usually, but not always, required to exhaust

available state court remedies to obtain relief. 28 U.S.C. § 2254(b)(1). All of the

claims in Mr. Anderson’s petition are exhausted.

      In federal habeas proceedings, the respondent must plead procedural defenses

under Rule 5(b) of the Rules Governing § 2254 Cases in the United States District

Courts. Under Rule 5(b), the respondent, by way of the Answer, “must address the

allegations in the petition. In addition, [the answer] must state whether any claim in

the petition is barred by a failure to exhaust state remedies, a procedural bar, non-

retroactivity, or a statute of limitations.” Mr. Anderson explicitly reserves the right

to reply to any potential procedural defenses raised by Respondent regarding every

claim in this petition.




                                          x
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.11 Filed 09/21/21 Page 11 of 35




                                       STATEMENT OF FACTS
         On March 5, 2019, a One Man Grand Jury was convened in the Third Circuit

Court before the Honorable Thomas E. Jackson to hear testimony regarding a non-

fatal shooting of victim Allen Reese in the City of Detroit, County of Wayne, State

of Michigan.2

         During this proceeding, testimony was taken from witness Jermain Carson

about the incidents which happened at or around 10645 Wayburn, in the City of

Detroit.3 Mr. Carson testified that on the evening of March 3, 2019, between the

hours of 10:00p.m. and 1:00a.m., Mr. Carson viewed a grey Nissan parked in front

of the house next door with two occupants.4 At an unknown time, Mr. Carson

viewed a black car with three occupants arrive and park behind the grey Nissan.5

Subsequent to the black car’s arrival, the three passengers of the black car exited the

vehicle and approach the grey Nissan.6 Following the approach from the two

individuals, the driver of the grey Nissan exits the vehicle, approaches the two

unknown individuals, and all parties walk out of view.7

         Approximately ten minutes later, Mr. Carson heard four to six gunshots.8

Following the gunshots, Mr. Carson observed the driver and passenger of the


2
  Grand Jury Transcript, March 5, 2019 (hereinafter “GJI”), pg 4, lines 1-8
3
  GJI, pg 8, lines 12-14
4
  GJI, pg 9, lines 2-5
5
  GJI, pg 9, lines 9-12
6
  GJI, pg 9, lines17-21
7
  GJI, pg 9, lines17-21
8
  GJI, pg 10, lines 20-24

                                                          xi
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.12 Filed 09/21/21 Page 12 of 35




unidentified black car return to the vehicle and get inside.9 Next, Mr. Carson

testified that the third passenger of the unidentified black car returned and placed a

black rifle in the backseat of the vehicle.10 While placing the black rifle in the car,

the unknown person dropped his wallet, then returns to the grey Nissan, and the

unidentified black car leaves with all three passengers.11 Subsequently, the driver of

the grey Nissan returns to his vehicle, bleeding, and drives away.12 Grand Jury

proceedings were then concluded for that day.

         On March 7, 2019, grand jury proceedings resumed, and the testimony of

Jazmine Craft was taken.13 Ms. Craft testified that on the day of the incident in

question Ms. Craft lent her car to her friend Cameron Hangline [Haneline]14 in order

for him to go to the store and pick up a “friend or his cousin”. 15 Mr. Hangline did

not return, telling Ms. Craft that while he was with someone else, he had gotten

robbed and no longer had the car in his possession.16 Grand jury proceedings then

concluded for that day.

         On March 12, 2019, Grand Jury proceedings resumed, and the testimony of

Allen Reese was taken.17 Mr. Reese testified that on the day of the incident he was


9
  GJI, pg 11, lines 1-10
10
   GJI, pg 11, lines 12-19
11
   GJI, pg 11, lines 12-19
12
   GJI, pg 12, lines 1-5
13
   Grand Jury Transcript, March 7, 2019 (hereinafter “GJII”), pg 4, lines 1-13
14
   GJII, pg 10, lines 22-23
15
   GJII, pg 11, lines 3-5
16
   GJII, pg 11, lines 17-23
17
   Grand Jury Transcript, March 12, 2019 (hereinafter “GJIII”), pg 4, lines 1-8

                                                          xii
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.13 Filed 09/21/21 Page 13 of 35




picked up by a friend named “Stank” in a black Nissan.18 Mr. Allen and Stank were

attempting to find some marijuana to smoke.19 Mr. Allen and Stank were to purchase

marijuana from an individual only known by the name “Man-Man”20 with a red

tattoo on his face.21 After arriving at the agreed upon purchase location, Mr. Allen

and Stank are waiting in the car when a car pulled behind them with Man-Man and

two other unknown individuals inside.22 Man-Man, Stank, and Mr. Allen all exit

their respective vehicles and head to the porch for the marijuana transaction.23 Mr.

Allen testified that as the parties are waiting on the porch, the two unknown

individuals exit Man-Man’s car and begin firing.24 Mr. Allen was hit by the gunfire

and fell onto the porch25. Five minutes later, Mr. Allen arose from the porch, got

into the car he arrived in, attempted to drive away, and subsequently crashed

approximately three blocks later.26 Mr. Allen was then transported by EMS to an

area hospital.27 Grand Jury proceedings were then concluded for the day.

         On April 4, 2019, Grand Jury proceedings resumed. The People called officer

James Dubois, a police officer with the Detroit Police Department, non-fatal



18
   GJIII, pg 9, lines 2-5
19
   GJIII, pg 8, lines 18-25
20
   GJIII, pg 9, lines 22-23
21
   GJIII, pg 10, line 1
22
   GJIII, pg 11, lines 4-10
23
   GJIII, pg 12, lines 2-4
24
   GJIII, pg 13, lines 16-21
25
   GJIII, pg 14, lines 14-17
26
   GJIII, pg 15, lines 5-7.
27
   GJIII, pg 15, lines 8-13

                                         xiii
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.14 Filed 09/21/21 Page 14 of 35




shooting team.28 Officer Dubois testified that during his investigation of the incident

that occurred on March 3, 2019, (the instant shooting) he recovered video from the

scene from a Ring doorbell camera.29 Officer Dubois further investigated the

dropped wallet and the identification found inside was of Tyrone Anderson.30

Officer Dubois contacted Mr. Anderson, who denied any participation in the

shooting and stated that on the date in question he was at home with his father. 31

Officer Dubois testified that after a search warrant was procured, officers searched

the home of Tyrone Anderson’s father and recovered a pair of jogging pants which

are alleged to be the same worn by a shooter in the video from the incident.32 At the

conclusion of the Grand Jury proceedings, the People requested an indictment

against Tyrone Anderson, Defendant, and Marcino Cartier Lattner.

         On April 17, 2020, a Motion to Dismiss was filed in the trial court. This

Motion was heard before the trial court on June 5, 2020, which argued in sum, that

due to a clear lack of evidence and incorrect photo identification, this case must be

dismissed. Following the Motion Hearing, the case was then remanded back to the

Grand Juror for correction of error in probable cause finding.




28
   Grand Jury Transcript, April 4, 2019 (hereinafter “GJIV”), pg 3, lines 2-24
29
   GJIV, pg 4, lines 7-13
30
   GJIV, pg 8, lines 3-6
31
   GJIV, pg 8, lines 16-23
32
   GJIV, pg 9, lines 9-13

                                                          xiv
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.15 Filed 09/21/21 Page 15 of 35




      On June 30, 2020 the Grand Juror reconvened and found the following: “A

review of the record shows that the Grand Jury did mis-state the evidence about

Anderson. (April 4, 2019 transcript; page 25, lines 9-12). The statement that

Anderson was picked from a photo array is an error. It was the co-defendant, Lattner,

that was identified from a photo array, not Anderson. [However,] [t]here was ample

other evidence that supported and justified the indictment.” See Exhibit B.

      On August 3, 2020, Defendant filed his Second Motion to Dismiss. The

Motion argued that the Grand Juror’s decision to convene on June 30, 2020, without

notice to defense counsel or defense counsel present is a clear violation of

Defendant’s Sixth Amendment Right to Counsel. Defendant further argued that the

Sixth Amendment right to counsel is attached after adversarial judicial proceedings

have been initiated. People v. Smielewski, 214 Mich. App. 55, 60–61 (1995) citing

McNeil v. Wisconsin, 501 U.S. 171, 174–177 (1991) (emphasis added).

      On September 4, 2020, a Motion Hearing was held on Defendant’s Second

Motion to Dismiss. At the conclusion of the Motion Hearing, the Honorable Mark

T. Slavens denied Defendant’s Motion, stating:

             However, after reviewing the file with
             regard to this matter I don’t feel Judge
             Jackson has violated anybody’s rights.
             This was sent back to him to have him
             review, and I don’t believe that there
             was any need for counsel to be, defense



                                         xv
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.16 Filed 09/21/21 Page 16 of 35




                    counsel to be present for that review,
                    for the defendant to be reviewed.33

           On September 22, 2020, Defendant-Appellant filed an Interlocutory

Application for Leave to Appeal in the Court of Appeals (CoA Docket No. 354885),

arguing, again in sum, that Defendant’s Sixth Amendment Right to Counsel had

been violated as once he had been arraigned, the right to counsel had attached, and

that at any pertinent proceeding his Sixth Amendment Right would be implicated.

           On October 23, 2020, the Court of Appeals issued its ruling denying

Defendant-Appellant’s Interlocutory Application for Leave to Appeal for “failure to

persuade the Court of the need for immediate appellate review.” See Exhibit C.

           On December 17, 2020, Defendant-Appellant Application for Leave to

Appeal in the Michigan Supreme Court, (Supreme Court Case No. 162382), arguing

that Defendant’s Sixth Amendment Right to Counsel was violated and that the Trial

Court’s sua sponte “remand” to the one-man grand jury was outside the bounds of

statutory construction.

           On June 1, 2021, the Michigan Supreme Court issued its ruling denying

Defendant-Appellant’s Application for Leave to Appeal because it was “not

persuaded that the question presented should be reviewed by [the] Court.” See

Exhibit D.



33
     Motion Hearing, September 4, 2020, pg 17, lines 7-19

                                                            xvi
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.17 Filed 09/21/21 Page 17 of 35




          Defendant now files the instant Petition for Writ of Habeas Corpus seeking

relief.




                                          xvii
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.18 Filed 09/21/21 Page 18 of 35




                                       CLAIMS FOR RELIEF

     I.   INTRODUCTION
          The Fifth Amendment expressly provides that “[n]o person shall be held to

answer for a capital, or otherwise infamous crime, unless on a presentment or

indictment of a grand jury.” U. S. Const amend V. However, the requirements for

grand jury do not enumerate binding rules for the implementation of the grand jury

upon the States. Hurtado v California, 110 U.S. 516 (1948). States may modify the

powers, size, or other features of the common law grand jury34 or substitute an

“information” for a grandy jury indictment. Hurtado, supra.

          Although the processes of grand jury indictment and criminal complaint in the

State of Michigan are in agreement with common practices in the United States, a

third type of inquest into criminal wrongdoing is novel to the states of Michigan and

Connecticut. The “one man grand jury,” born from juge d’instruction,35 is codified

under Michigan Compiled Laws 767.3




34
  Talton v Mayes, 163 U.S. 376 (1896).
35
   E.R. Keedy, “Preliminary Investigation of Crime in France,” University of Pennsylvania Law Review, LXXXVIII
(Feb., 1940), 409. Juge d’instruction, (French: judge of inquiry) in France, the magistrate is responsible for conducting
the investigative hearing that precedes a criminal trial. In this hearing the major evidence is gathered and presented,
witnesses are heard, and depositions taken. If the juge d’instruction is not convinced that there is sufficient evidence
of guilt to warrant a trial at the end of the proceedings, no trial will occur. This process differs somewhat from the
grand jury hearing in the Anglo-American system, under which the grand jury need only find probable cause in order
to return an indictment for trial.

 The French judicial system combined the roles of judge and police officer and provided that the inquest may be
initiated by the procureur (prosecutor), the complainant, or the judge themselves. Moreover, the judge may summon
and interrogate witnesses sua sponte while under the veil of secrecy. However, the accused is ultimately informed of
the inquest and given the opportunity to make a statement in his or her defense.

                                                           1
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.19 Filed 09/21/21 Page 19 of 35




            Instituted in Michigan in 1917, the “one man grand jury,” although “unique”36

in its construction, has been the subject of much litigation and consternation.

Championed by its proponents, the one-man grand jury was seen as a way of

avoiding protections put in place by the United States Constitution and the Michigan

Constitution.

                     Law enforcement is handicapped by many technicalities.
                     Some of these are safeguards of civil rights and liberties;
                     some are loopholes through which the dishonest and the
                     criminal can escape deserved punishment for wrongdoing.
                     Under ordinary procedure, complaint setting for alleged
                     offenses must be made before the prosecuting attorney. If
                     he is satisfied that a crime or misdemeanor has been
                     committed he issues a warrant. Then the matter is brought
                     into court.
                     Kim Sigler, One Man Grand Jury Weapon of Justice, Ann
                     Arbor News, July 2, 1946.

Anglo American history shows numerous instances of distrust for secret trials.

Notoriously compared to the practices used during the Spanish inquisition, the

excesses of the English Court of Star Chamber, and the French monarchy’s abuse of

the letter de cachet, secret proceedings symbolize a menace to liberty, containing an

instrument for the suppression of a political and religious heresies in ruthless

disregard of the right of an accused to a fair trial.

            The guarantee to an accused that his trial will be conducted in public has also

always been recognized as a safeguard against any attempt to employ our courts as


36
     In re Oliver, 333 U.S. 257, 261 (1948).

                                                 2
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.20 Filed 09/21/21 Page 20 of 35




instruments of persecution, serving as an effective restraint on possible abuse of

judicial power.

      “Without publicity, all other checks are insufficient: in comparison of

publicity, all other checks are of small account. Recordation, appeal, whatever other

institutions might present themselves in the character of checks, would be found to

operate rather as cloaks than checks; as cloaks in reality, as checks only in

appearance.” In re Oliver, 68 S. Ct. 499, 506 (1948) (quoting 1 Bentham, Rationale

of Judicial Evidence 524 (1827)). The right to be heard in open court before one is

condemned is too valuable to be whittled away under the guise of "demoralization

of the court's authority." Id. at 510.

      It is "the law of the land" that no man's life, liberty or property be forfeited as

a punishment until there has been a charge fairly made and fairly tried in a public

tribunal. Id. See Chambers v. Florida, 309 U.S. 227, 236-237 (1940).

                    a. Defendant’s Right to Counsel Under the Michigan
                       Constitution and the United States Constitution Were
                       Violated When Proceedings Were Remanded to the
                       Grandy Jury Post Indictment.

       In every criminal prosecution, the accused shall have the right to a
       speedy and public trial by an impartial jury, which may consist of less
       than 12 jurors in prosecutions for misdemeanors punishable by
       imprisonment for not more than 1 year; to be informed of the nature
       of the accusation; to be confronted with the witnesses against him or
       her; to have compulsory process for obtaining witnesses in his or her
       favor; to have the assistance of counsel for his or her defense; to
       have an appeal as a matter of right, except as provided by law an
       appeal by an accused who pleads guilty or nolo contendere shall be

                                           3
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.21 Filed 09/21/21 Page 21 of 35




       by leave of the court; and as provided by law, when the trial court so
       orders, to have such reasonable assistance as may be necessary to
       perfect and prosecute an appeal. Mich Const Art. 1, § 20 (emphasis
       added).

      The Sixth Amendment right to counsel is attached after adversarial judicial

proceedings have been initiated. People v. Smielewski, 214 Mich. App. 55, 60–61

(1995) (citing McNeil v. Wisconsin, 501 U.S. 171, 174–177 (1991)). “[I]t is now

beyond question that, for federal Sixth Amendment purposes, the right to counsel

attaches only at or after the initiation of adversarial judicial proceedings.” People v.

Hickman, 470 Mich. 602, 607 (2004).

      “There is no state constitutional right to indictment by grand jury; rather,

indictment by grand jury is an alternative charging procedure created by the

Legislature.” People v. Glass, 464 Mich. 266, 278-279 (2001), citing In re Palm,

255 Mich. 632, (1931). In Michigan, grand jury proceedings are governed by MCL

767.1 et seq. People v. Farquharson, 274 Mich. App. 268, 273 (2007).

      “A grand jury proceeding is not an adversary hearing in which the guilt or

innocence of the accused is adjudicated. Rather, it is an ex parte investigation to

determine whether a crime has been committed and whether criminal proceedings

should be instituted against any person.” People v. Morris, 228 Mich. App. 380, 385

(1998) (emphasis added). “No judge presides to monitor its proceedings. It

deliberates in secret and may determine alone the course of its inquiry.” Id. “The

right to counsel attaches . . . only at or after the initiation of adversary judicial

                                           4
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.22 Filed 09/21/21 Page 22 of 35




proceedings against the accused by way of a formal charge, preliminary

hearing, indictment, information, or arraignment.” People v Green, 322 Mich

App 676, 684 (2019)(citing People v. Buie (On Remand), 298 Mich.App. 50, 61,

825 N.W.2d 361 (2012))(emphasis added).

      It is unquestioned that adversarial proceedings had begun in the instant case.

Defendant was indicted on February 14, 2020. Defendant was arraigned on February

19, 2020. From February 19, 2020, forward, Defendant had a right to counsel at all

proceedings. See Hickman, supra; Smielewski, supra; Buie, supra, Green, supra; See

also Mich Const Art. 1, § 20.

      Defendant verily submits that after he was arraigned on February 19, 2020,

adversarial proceedings against him had begun and his right to counsel had attached.

See Hickman, supra; Smielewski, supra; Buie, supra, Green, supra; See also Mich

Const Art. 1, § 20. Further, Defendant asserts that any proceeding that followed, he

was afforded a right to counsel. See Hickman, supra; Smielewski, supra; Buie, supra,

Green, supra; See also Mich Const Art. 1, § 20. Moreover, any communication

from the trial court to the grand jury would be impermissible ex parte

communication to direct the grand jury in its proceeding, which would render the

impartiality and purpose of the grand jury a nullity. See Morris, supra.

                   b. Defendant’s Due Process Rights Were Violated When the
                      Trial Court Ignored the Maxims of Statutory
                      Construction and Remanded the Case to the Grand Juror
                      in Clear Violation of Michigan Law.
                                          5
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.23 Filed 09/21/21 Page 23 of 35




      A one person “grand jury is a creation of statute and draws its extraordinary

powers from statute.” People v Farquharson, 274 Mich App 268, 274 (2007). Under

Michigan law, the one-man grand jury powers and procedures are defined by MCL

767.3. A grand jury proceeding alone determines the course of its inquiry. See

Morris, supra. Any direction by a judge to sway the course of a grand jury inquiry

violates the purpose of the grand jury proceeding and renders the purpose of said

proceedings a nullity. See Morris, supra.

      The maxims of statutory construction are immutable. When interpreting

statutes, courts must assess statutory language in context and must construe the

language according to its plain and ordinary meaning. People v. Lowe , 484 Mich.

718, 721–722, (2009).

      If statutory language is unambiguous, courts must apply the language as

written and further construction is neither required nor permitted. People v.

Borchard–Ruhland , 460 Mich. 278, 284, (1999). "If a word is defined by statute,

the word must be applied in accordance with its statutory definition." Bush at 246.

"It is well settled that criminal statutes are to be strictly construed, absent a

legislative statement to the contrary." People v. Boscaglia, 419 Mich. 556, 563

(1984).

      Within the framework of MCL 767.3, the grand jury, or grand juror, has the

power to summon and compel witness testimony, issue and enforce subpoenas, and


                                            6
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.24 Filed 09/21/21 Page 24 of 35




issue indictments on the evidence presented before it. However, under the express

power granted by MCL 767.3, there is no “remand” power. Further, under the

Michigan Code of Criminal Procedure, no such power to order a “remand” to a grand

jury has been granted, inherently or expressly, to a trial judge.

         Moreover, any remand for clarification falls afoul of the express intent of the

grand jury process. As opined by the court in Morris, supra, the purpose of the grand

jury is to be an independent arbiter of facts based on the evidence before it. To

“remand” for “clarification” violates the independent findings and supersedes the

original findings of the grand jury. Any direction by a judge to sway the course of

a grand jury inquiry violates the purpose of the grand jury proceeding and renders

the purpose of said proceeding a nullity. See Morris, supra.

         To recapitulate, a grand jury is an express statutory construction.

Farquharson, supra. Under Michigan law, the one-man grand jury powers and

procedures are defined by MCL 767.3. When interpreting statutes, courts must

assess statutory language in context and must construe the language according to its

plain and ordinary meaning. Lowe, supra. If statutory language is unambiguous,

courts must apply the language as written and further construction is neither required

nor permitted. Borchard–Ruhland, supra. "It is well settled that criminal statutes are

to be strictly construed, absent a legislative statement to the contrary." Boscaglia,

supra.


                                            7
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.25 Filed 09/21/21 Page 25 of 35




      Michigan statute and case law do not grant the trial court the power to remand

to the grand jury. The statutory language that imbues the grand jury with its inherent

powers are clear and unambiguous and must be strictly construed. See MCL 767.3,

supra; Lowe, supra. The Michigan Code of Criminal Procedure is clear and

unambiguous, and does not permit remand to the grand jury, nor does it permit the

Court further construction to allow as such. Borchard–Ruhland, supra. Moreover,

Michigan case law has stated that any communication from the trial court to the

grand jury would be impermissible ex parte communication to direct the grand jury

in its proceeding, which would render the impartiality and purpose of the grand jury

a nullity. See Morris, supra.

            II.   THE PRESENT CASE QUALIFIES AS A SPECIAL
                  CIRCUMSTANCE UNDER THE PURVIEW OF 28 U.S.C. §
                  2254 SINCE THE DEFENDANT’S SIXTH AMENDMENT
                  RIGHTS WERE VIOLATED.
      The United States Code statute pertaining to federal habeas corpus, 28 U.S.C.

§ 2254(b)(1)(B), provides that:


      (1) An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      unless it appears that—

      ...

      (B)

      (i) there is an absence of available State corrective process; or



                                          8
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.26 Filed 09/21/21 Page 26 of 35




      (ii) circumstances exist that render such process ineffective to protect
      the rights of the applicant. 28 U.S.C. § 2254(b)(1)(B).

28 U.S.C. § 2254(b)(1)(B) dictates that in order for a writ of habeas corpus to be

granted, it must be shown that either: (1) all available state remedies have been

exhausted; or (2) special circumstances exist in the case. Id. In addition to the clear

showing that Defendant has exhausted all state remedies pursuant to Section A, it is

further demonstrable that Defendant falls under the 28 U.S.C. § 2254(b)(1)(B)

special circumstances category as well.

      The Court in Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484

(1973), ruled “that federal habeas corpus does not lie, absent ‘special circumstances,’

to adjudicate the merits of an affirmative defense to a state criminal charge prior to

a judgement of conviction by a state court.” Id. at 489. The Court in Braden further

enumerates that one such special circumstance occurs when seeking “to litigate a

federal defense to a criminal charge.” Id. In ruling that claims involving double

jeopardy constitute a special circumstance as proscribed by 28 U.S.C. §

2254(b)(1)(B), the court in Gully v. Kunzman, 592 F.2d 283 (6th Cir. 1979),

concluded that “asserting a constitutional immunity from having to undergo ‘the risk

or hazard of trial and conviction’” fell squarely within the purview of special

circumstances. Id. at 287 (quoting Prince v. Georgia, 398 U.S. 323, 331 (1970)).

Thus, a special circumstance exists as a basis to grant a writ of habeas corpus when



                                          9
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.27 Filed 09/21/21 Page 27 of 35




a federal defense asserted on constitutional grounds is raised in order to prevent trial.

Braden, 410 U.S. at 489; Gully, 592 F.2d at 287.

      The federal defense being asserted on constitutional grounds in the present

case is a violation of the Sixth Amendment right to counsel. Braden, supra; Gully,

supra. The Sixth Amendment of the United States Constitution dictates that “[i]n all

criminal prosecutions, the accused shall enjoy . . . the assistance of counsel for his

defense.” U.S. Const. amend. VI. The Michigan Constitution further enumerates:

      In every criminal prosecution, the accused shall have the right to a
      speedy and public trial by an impartial jury, which may consist of less
      than 12 jurors in prosecutions for misdemeanors punishable by
      imprisonment for not more than 1 year; to be informed of the nature of
      the accusation; to be confronted with the witnesses against him or her;
      to have compulsory process for obtaining witnesses in his or her favor;
      to have the assistance of counsel for his or her defense; to have an
      appeal as a matter of right, except as provided by law an appeal by an
      accused who pleads guilty or nolo contendere shall be by leave of the
      court; and as provided by law, when the trial court so orders, to have
      such reasonable assistance as may be necessary to perfect and prosecute
      an appeal. Mich. Const. Art. 1, § 20 (emphasis added).

The Sixth Amendment right to counsel is attached after adversarial judicial

proceedings have been initiated. People v. Smielewski, 214 Mich. App. 55, 60–61

(1995) (citing McNeil v. Wisconsin, 501 U.S. 171, 174–77 (1991)). “The Sixth

Amendment right . . . does not attach until a prosecution is commenced, that is, ‘at

or after the initiation of adversary judicial criminal proceedings.’” McNeil, 501 U.S.

at 175 (quoting United States v. Gouveia, 467 U.S. 180, 188 (1984)). “[I]t is now

                                           10
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.28 Filed 09/21/21 Page 28 of 35




beyond question that, for federal Sixth Amendment purposes, the right to counsel

attaches only at or after the initiation of adversarial judicial proceedings.” People v.

Hickman, 470 Mich. 602, 607 (2004).

      “There is no state constitutional right to indictment by grand jury; rather,

indictment by grand jury is an alternative charging procedure created by the

Legislature.” People v. Glass, 464 Mich. 266, 278–79 (2001) (citing In re Palm, 255

Mich. 632 (1931)). In Michigan, grand jury proceedings are governed by MCL 767.1

et seq. People v. Farquharson, 274 Mich. App. 268, 273 (2007).

      “A grand jury proceeding is not an adversary hearing in which the guilt or

innocence of the accused is adjudicated. Rather, it is an ex parte investigation to

determine whether a crime has been committed and whether criminal proceedings

should be instituted against any person.” People v. Morris, 228 Mich. App. 380, 385

(1998) (emphasis added). “No judge presides to monitor its proceedings. It

deliberates in secret and may determine alone the course of its inquiry.” Id. “The

right to counsel attaches . . . only at or after the initiation of adversary judicial

proceedings against the accused by way of a formal charge, preliminary

hearing, indictment, information, or arraignment.” People v. Green, 322 Mich.

App. 676, 684 (2019) (citing People v. Buie (On Remand), 298 Mich. App. 50, 61,

825 N.W.2d 361 (2012)) (emphasis added).




                                          11
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.29 Filed 09/21/21 Page 29 of 35




      The basis on which the writ for federal habeas corpus should be granted is

that, as described above, the Defendant was deprived of his Sixth Amendment right

to counsel pursuant to the United States Constitution. A defendant’s right to counsel

falls under the protection of the Sixth Amendment of the United States Constitution,

and the Defendant’s right to counsel was violated when he was not afforded the right

to counsel after his adversarial proceedings began following his February 19, 2020

arraignment. As such, the present case falls under the purview of a special

circumstance as enumerated in 28 U.S.C. § 2254(b)(1)(B).

      Special circumstances have been proscribed by 28 U.S.C. § 2254(b)(1)(B) as

exigencies in a case that necessitate a writ of habeas corpus to be granted in federal

court. Since a special circumstance exists as a basis to grant a writ of habeas corpus

in federal court when a federal defense asserted on constitutional grounds is raised

in order to prevent trial, Braden, supra; Gully, supra, the present case is clearly

recognizable as a special circumstance. The constitutionally protected Sixth

Amendment right to counsel in the present case is being asserted as a federal defense.

Since a “constitutional immunity” is being asserted, the present case is a clear

example of a special circumstance that 28 U.S.C. § 2254(b)(1)(B) proscribes as a

basis on which to grant a writ of habeas corpus in federal court. Thus, the Defendant

has satisfied the requirements of 28 U.S.C. § 2254(b)(1)(B), and a writ of habeas

corpus in federal court should be granted.


                                         12
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.30 Filed 09/21/21 Page 30 of 35




         III.   THE PRESENT CASE QUALIFIES AS A SPECIAL
                CIRCUMSTANCE UNDER THE PURVIEW OF 28 U.S.C. §
                2254 SINCE THE DEFENDANT’S DUE PROCESS RIGHTS
                WERE VIOLATED.
      The United States Code statute pertaining to federal habeas corpus, 28

U.S.C. § 2254(b)(1)(B), provides that:

      (1) An application for a writ of habeas corpus on behalf of a person in
      custody pursuant to the judgment of a State court shall not be granted
      unless it appears that—

      ...
      (B)
      (i) there is an absence of available State corrective process; or

      (ii) circumstances exist that render such process ineffective to protect
      the rights of the applicant. 28 U.S.C. § 2254(b)(1)(B).

28 U.S.C. § 2254(b)(1)(B) dictates that in order for a writ of habeas corpus to be

granted, it must be shown that either: (1) all available state remedies have been

exhausted; or (2) special circumstances exist in the case. Id. In addition to the clear

showing that Defendant has exhausted all state remedies pursuant to Section A, it is

further demonstrable that the Defendant falls under the 28 U.S.C. § 2254(b)(1)(B)

special circumstances category as well.

      The Court in Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S. 484

(1973), ruled “that federal habeas corpus does not lie, absent ‘special circumstances,’

to adjudicate the merits of an affirmative defense to a state criminal charge prior to

a judgement of conviction by a state court.” Id. at 489. The Court in Braden further

                                          13
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.31 Filed 09/21/21 Page 31 of 35




enumerates that one such special circumstance occurs when seeking “to litigate a

federal defense to a criminal charge.” Id. In ruling that claims involving double

jeopardy constitute a special circumstance as proscribed by 28 U.S.C. §

2254(b)(1)(B), the court in Gully v. Kunzman, 592 F.2d 283 (6th Cir. 1979),

concluded that “asserting a constitutional immunity from having to undergo ‘the risk

or hazard of trial and conviction’” fell squarely within the purview of special

circumstances. Id. at 287 (quoting Prince v. Georgia, 398 U.S. 323, 331 (1970)).

Thus, a special circumstance exists as a basis to grant a writ of habeas corpus when

a federal defense asserted on constitutional grounds is raised in order to prevent trial.

Braden, 410 U.S. at 489; Gully, 592 F.2d at 287.

      The federal defense being asserted on constitutional grounds in the present

case is a violation of Due Process rights. Braden, supra; Gully, supra. The Due

Process Clause of the Fourteenth Amendment of the Constitution dictates that no

state should “deprive any person of life, liberty, or property, without due process of

law.” U.S. Const. amend. XIV, § 1. The Court in Truax v. Corrigan, 275 U.S. 312

(1921), explained:

      The due process clause requires that every man shall have the protection
      of his day in court, and the benefit of the general law, a law which hears
      before it condemns, which proceeds not arbitrarily or capriciously, but
      upon inquiry, and renders judgment only after trial, so that every citizen
      shall hold his life, liberty, property and immunities under the protection
      of the general rules which govern society. Id. at 332.



                                           14
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.32 Filed 09/21/21 Page 32 of 35




Therefore, Due Process rights have been violated when there has been a defect in

the legal process that robs the aggrieved of a legal outcome that holds integrity. See

Braden, supra; Truax, supra. Thus, to determine whether a Due Process violation

has occurred in the context of a one-man grand jury, it is necessary to examine the

legal process afforded to the one-man grand jury, and whether a transgression has

occurred within that process.

      A one-man “grand jury is a creation of statute and draws its extraordinary

powers from statute.” People v. Farquharson, 274 Mich. App. 268, 274 (2007).

Under Michigan law, the one-man grand jury powers and procedures are defined by

MCL 767.3. See Exhibit E

      A grand jury proceeding alone determines the course of its inquiry. People v.

Morris, 228 Mich. App. 380 (1998). Any direction by a judge to sway the course of

a grand jury inquiry violates the purpose of the grand jury proceeding and renders

the purpose of said proceedings a nullity. Id. Such an occurrence would thus result

in a violation of the Due Process Clause of the Constitution, and as a federal defense

asserted on constitutional grounds would qualify as a special circumstance that

renders a writ of habeas corpus appropriate. Braden, supra.

      In the present case, Defendant’s Due Process rights have been clearly violated

as per MCL 767.3. When interpreting statutes, courts must assess statutory language

in context and must construe the language according to its plain and ordinary


                                         15
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.33 Filed 09/21/21 Page 33 of 35




meaning. People v. Lowe, 484 Mich. 718, 721–22 (2009). Within the framework of

MCL 767.3, the grand jury, or grand juror, has the power to summon and compel

witness testimony, issue and enforce subpoenas, and issue indictments on the

evidence presented before it. See Exhibit E. However, under the express power

granted by MCL 767.3, there is no “remand” power that has been illuminated. See

Exhibit E. Further, under the Michigan Code of Criminal procedure, no such power

has been granted, inherently or expressly to a trial judge with said power to order

“remand” to a grand jury.

      Despite trial courts lacking the authority to remand to a grand jury, it is

undisputed that the trial court in the present case did so. Following the April 17,

2020, Motion to Dismiss filed in the trial court, the case was remanded back to the

Grand Juror. Yet, as proscribed by MCL 767.3, the trial court did not have the option

of remanding back to the Grand Juror; it could only grant or deny the Motion to

Dismiss that argued there was a lack of evidence and incorrect photo identification.

Thus, by failing to follow the procedures set forth by MCL 767.3, the trial court

deprived the Defendant of his Due Process rights.

      The basis on which the writ for federal habeas corpus should be granted is

that, as described above, the Defendant was deprived of his Due Process rights

pursuant to the Fourteenth Amendment of the Constitution. Violations of Due

Process rights fall under the protection of the Fourteenth Amendment of the


                                         16
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.34 Filed 09/21/21 Page 34 of 35




Constitution, and the Defendant’s Due Process rights were violated when the trial

court remanded his case to the Grand Juror to determine whether there was a lack of

evidence and incorrect photo identification in response to the April 17, 2020, Motion

to Dismiss.

      Special circumstances have been proscribed by 28 U.S.C. § 2254(b)(1)(B) as

exigencies in a case that necessitate a writ of habeas corpus to be granted in federal

court. Since a special circumstance exists as a basis to grant a writ of habeas corpus

in federal court when a federal defense asserted on constitutional grounds is raised

in order to prevent trial, Braden, supra; Gully, supra, the present case is clearly

recognizable as a special circumstance. The constitutionally protected Due Process

right in the present case is being asserted as a federal defense. Since a “constitutional

immunity” is being asserted, the present case is a clear example of a special

circumstance that 28 U.S.C. § 2254(b)(1)(B) proscribes as a basis on which to grant

a writ of habeas corpus in federal court. Thus, Defendant has satisfied the

requirements of 28 U.S.C. § 2254(b)(1)(B), and a writ of habeas corpus in federal

court should be granted.




                                           17
Case 2:21-cv-12220-VAR-APP ECF No. 1, PageID.35 Filed 09/21/21 Page 35 of 35




         IV.   CONCLUSION AND RELIEF SOUGHT
.     WHEREFORE, the Defendant-Petitioner, Tyrone Anderson, respectfully

requests that this Court GRANT his Petition for Writ of Habeas Corpus Relief.


Respectfully Submitted,

                                            PERKINS LAW GROUP, PLLC

                                            /s/ Mohammed Nasser_________
                                            MOHAMMED NASSER (P74485)
                                            Attorney for Defendant
                                            615 Griswold, Suite 400
                                            Detroit, MI 48226
Dated: September 21, 2021                         (313) 964-1702




                                       18
